DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-6, 8-11 and 13-18 remain pending in the application.
The objection to claim 9 is overcome by the amendment, and is withdrawn. The objection to claim 1 appears to be a typo. The amendment to claim 1 should be reverted to the language shown below to avoid an antecedent basis issue. 
The rejection of claim 11 under 35 USC 112(b) is overcome by the amendment, and is withdrawn. 
The interpretation of “damping elements” from claim 1 under 35 USC 112(f) is maintained because the Applicant has not presented a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function. The term “element” provides no structure to perform the function of damping. 
Applicant’s arguments regarding the rejection of claims 1-8 and 12-17 under 35 USC 102 as being anticipated by Wallman have been fully considered, but are not persuasive. The Applicant argues that “the housing part 26 of Wallman has no opening at all”, however Wallman calls out the nozzle 29 connected to the housing part 26. The nozzle 29 and the motor part 14 form an annular chamber 30 which forms the inlet of the fan (see Col. 4 lines 46-53). Thus, the housing part 26 is clearly a fan grille with an opening. The Applicant further argues that “there is no recess on the carrying means 39 to accommodate the rubber elements 71”. However, the carrying means 39 contains anchor nuts 44 with radial recesses to receive the rubber elements by way of screws 45. The rejection is maintained.

Drawings
Replacement drawings in compliance with 37 CFR 1.84(p) are required. The drawings are not accepted because the numbers and letters are not plain and legible. Further, the drawings are not in compliance with 37 CFR 1.84(l) which requires acceptable drawings to exhibit satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.   The drawings are objected to because there are leader lines without attached element numbers and unintelligible symbols and lines along the periphery of each figure.


Claim Objections
The claims are objected to because of the following informalities:
In claim 1, line 2, “the duct tube” should read --the air duct tube--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallman (US6048024) (“Wallman”).
Regarding claim 1, Wallman teaches (Figs. 2 and 5) a fan unit, having an air duct tube (16) and a fan grille (26), wherein an air duct is formed by the air duct tube, and the fan grille is arranged above a first frontal opening (Fig. 2) of the air duct tube to protect a fan propeller (17) which is arrangeable within the air duct tube, characterized in that, at least three damping elements (71) are arranged between the air duct tube and the fan grille for reducing vibrations, the damping elements have an elastic material (Col. 6 lines 22-42), each damping element has a section with a spring effect in at least the axial direction, and the fan grille has an outer peripheral edge (39) with radial recesses (in anchor nuts 44) for receiving the damping elements.
Wallman discloses the damping elements are rubber and have an elasticity (Col. 6 lines 22-42). Thus, the damping elements would have a spring force. 
Regarding claim 3, Wallman teaches (Figs. 2 and 5) each of the damping elements is formed separately and in one piece.
Regarding claim 4, Wallman teaches (Figs. 2 and 5) the damping elements are distributed circumferentially and arranged spaced from each other.
Regarding claim 5, Wallman teaches (Fig. 2) the fan grille is arranged spaced from the air duct tube in the axial direction to form an annular gap (between elements 39 and 26) between the air duct tube and the fan grille.
Regarding claim 6, Wallman teaches (Fig. 2) the damping elements, at least in sections in the gap, are arranged between the air duct tube and the fan grille and divide the gap in the circumferential direction.
Regarding claim 8, Wallman teaches (Fig. 2) a through hole is arranged through the damping element in the section with spring effect.
Wallman teaches screws (45) located in through holes in the damping elements.
Regarding claim 9, Wallman teaches (Fig. 2) a first plate-shaped section of the damping element adjoins the section with spring effect, wherein the first plate shaped section has a smaller width than the section with spring effect in an adjacent region.
Wallman teaches washers (unnumbered) on both top and bottom surfaces of the damping element (71) that read on “plate-shaped” sections. 
Regarding claim 13, Wallman teaches (Fig. 2) the fan grille has grille legs (70) projecting in the axial direction.
Regarding claim 14, Wallman teaches (Fig. 2) a groove is arranged in an outer side (28) of the air duct tube, wherein on of the damping elements is inserted in sections at least in regions in the groove.
Regarding claim 15, Wallman teaches (Fig. 2) the air duct tube has a plurality of flanges (27) projecting radially outwardly.
Regarding claim 16, Wallman teaches (Fig. 1) a vehicle seat, characterized in that, the vehicle seat has at least one fan unit according to claim 1. 
Regarding claim 17, Wallman teaches (Fig. 2) the fan unit is enclosed circumferentially by a seat foam (40) within the vehicle seat.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wallman in view of Winkler et al. (US7189053) (“Winkler”).
Wallman teaches the fan unit of claim 1, but fails to teach at least one of the damping elements has a first receiving means for receiving a first locking pin and a second receiving means for receiving a second locking pin, and the first locking pin is formed essentially hook-shaped.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the fan unit of Wallman and change the damping elements to have a first receiving means for receiving a first locking pin and a second receiving means for receiving a second locking pin, and the first locking pin is formed essentially hook-shaped as taught by Winkler to secure the damping element between the structures intended to be damped.
The “second locking pin” of claim 11 is regarded as optional due to the and/or statement. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wallman in view of Kienzler (US2018/0022251) (“Kienzler”). 
Wallman teaches the vehicle seat of claim 17, and further teaches an elastic sealing ring (46) is additionally arranged between the air duct tube and the fan grille, but fails to teach the elastic sealing ring is formed from seat foam.
In an analogous art, Kienzler teaches a device for ventilating a vehicle seat. Kienzler teaches a fan unit (14) and a fan cover (18) are connected mechanically only by seat foam (12). Kienzler discloses that this arrangement ensures effective vibration and sound decoupling (Paragraph [0013]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the fan unit of Wallman and change the material of the elastic sealing ring to be seat foam as taught by Kienzler to ensure effective vibration and sound decoupling.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        /J. Todd Newton/Primary Examiner, Art Unit 3745